          Case 4:20-cv-01294-LPR Document 4 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EMANUEL TRAYLOR                                                                         PLAINTIFF
ADC #250043

v.                                Case No: 4:20-cv-01294-LPR

JASON KORDSMEIER                                                                      DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Emanuel Traylor’s Complaint is dismissed without prejudice. (Doc. 2). This dismissal counts as

a “strike,” and the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the order and judgment dismissing this action is considered frivolous and not in

good faith.

       IT IS SO ADJUDGED this 4th day of November 2020.



                                                       _________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
